DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021, and April 26, 2022 were considered by the examiner.

Drawings
Any and all drawing corrections required in the grandparent application, 15/849,065, or the parent application, 16242,987, are required to be made in this continuation application. If Applicant has already incorporated said corrections Applicant may make a statement to that effect. 

Specification
Any and all specification corrections required in the grandparent application, 15/849,065, or the parent application, 16242,987,are required to be made in this continuation application. If Applicant has already incorporated said corrections Applicant may make a statement to that effect. 

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,211,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,971,377 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NXP product data sheet for BC847QAS, pgs. 1-13, July 8, 2015 (“NXP”), in view of Darlington Transistor and the Szikali Darlington Pair, https://web.archive.org/web/20140228071007/http://www.electronics-tutorials.ws/category/transistor, February 28, 2014 (“Darlington”), in view of Tan (US 2005/0077624 A1).

    PNG
    media_image1.png
    483
    534
    media_image1.png
    Greyscale

Regarding claim 1, NXP teaches, e.g. in pinning information on page 2, and Examiner’s annotated figure above:
a first transistor (TR1); 
a second transistor (TR2); and 
a semiconductor substrate (it is obvious that TR1 and TR2 are built upon a semiconductor substrate inside the package) which has a main surface parallel to a plane defined by a first direction and a second direction intersecting with the first direction and which has the first transistor and the second transistor formed thereon (it is obvious that TR1 and TR2 are an a semiconductor substrate which has a surface upon which TR1 and TR2 are built, and the main surface has a first, or x, direction, and second, or y, direction),
a first bump (6 or 7)  electrically connected to a collector or a drain of the first transistor (6 and 7 are connected to TR1);
a second bump (1) electrically connected to an emitter or a source of the first transistor (1 is connected to TR1);
a third bump (3 and/or 8) electrically connected to a collector or a drain of the second transistor (3 and/or 8 are connected to TR2)
a fourth bump (4) electrically connected to an emitter or a source of the second transistor (4 is connected to TR2); and
a centerline of the chip being provided at a point that is a midpoint between the third side (top) and the fourth side (bottom) and the centerline intersecting each of the first side (s1) and the second side (s2)

NXP does not explicitly teach:
a first transistor which amplifies a first signal and outputs a second signal; 
a second transistor which amplifies the second signal and outputs a third signal; and 
	NXP teaches:
a two transistor package that can be configured by one of ordinary skill in the art into any circuit that they are designing for.
Darlington teaches at least in figures shown on pages 2, and 4-5 (Examiner is showing one of the figures from page 4 below): 

    PNG
    media_image2.png
    400
    507
    media_image2.png
    Greyscale

A Sziklai transistor pair is shown above. Darlington teaches that the Sziklai devices are commonly used in class AB audio amplifiers output stage. Thus, it would have been obvious to one of ordinary skill in the art to use the device of NXP to create a Sziklai transistor pair in order to form a class AB audio amplifier output stage. It would have been advantageous to use the device of NXP instead of two discrete transistors as NXP would allow for a smaller footprint on a PCB board. This would only require routine skill in the art.

NXP does not explicitly show:
an area of each of the second (1) and the fourth bumps (4) is larger than an area of the first bump (6 or 7).
However, Tan teaches:
That the shape of the bumps, e.g. circular (figure 9B), rectangular (figure 9A left 34), or oval (figure 9A right 34), is a result effective variable based upon at least 1) the amount of current required to flow through bump, ¶ 0053, 2) the amount of heat dissipation required by bump, ¶ 0056. 
	Therefore, Tan teaches the shape of the bump is a result effective variable. Because the area of a bump is related to its shape (for example a circle bump will have a different area than a rectangular bump) this means that the area of bump is also a result effective variable. Thus, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Further, based upon Tan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the bumps different sizes, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Based upon the above, it would have been obvious to one of ordinary skill in the art to optimize the area of each of the first, second, and fourth bumps based upon the amount of current flowing through each bump and the amount of heat dissipation required for each bump.
Regarding claim 2, Tan teaches:
wherein: an area of the fourth bump is larger than an area of the third bump (as discussed above, Tan teaches that the shape of the bump is a result effective variable based upon at least 1) the amount of current required to flow through bump, ¶ 0053, 2) the amount of heat dissipation required by bump, ¶ 0056. It is well-known the shape of the object is related to the area of the object. Thus, if one changes, and/or optimizes, the shape of the object they would obviously be changing the area of the object. Therefore, the limitation of claim 2 would have been obvious because…
the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, 
wherein: a length of the third bump in the long side direction is smaller than a length of the fourth bump in the long side direction (as discussed in claims 1 and 2 above, since the shape of the bumps is a result effective variable, and or obvious optimization then the relative shape of one bump to another, e.g. third bump to fourth bump, would likewise be obvious based upon the shape of the third bump and the fourth bump. Thus, this limitation would have been obvious for the same reasons given in claim 1 and/or 2).
Regarding claim 4, 
wherein: the third bump (3 and 8) includes a first part and a second part which are separately formed (3 and 8 are separately formed); and 
in the planar view of the main surface of the semiconductor substrate, the first part and the second part of the third bump (3 and 8) are disposed closer to the first side (s1) than to the second side (s2).
Regarding claim 7, NXP teaches, e.g. in pinning information on page 2, and Examiner’s annotated figure above:
a fifth bump (5) is provided on the main surface of the semiconductor substrate and in a vicinity of the second side (5 in the vicinity of S2),
Regarding claims 6, 8-10,
These claims are rejected for the same reasons given in claims 1 and 2 above.
Regarding claims 11-15,
Claims 11-15 are directed to how the first transistor and second transistor are used, and are connected to external components. One of ordinary skill in the art, using routine skill in the art, can choose how they want to connect the device of the prior art to external inputs/outputs. Darlington shows one means for connecting the device to external inputs/outputs, however, one of ordinary skill in the art could create a plurality of different means for connection depending upon the design they are creating.  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, 
The prior art does not teach: 
the first part and the second part of the third bump are disposed substantially symmetrically with respect to the centerline,
with respect to how the centerline is claimed, and the rest of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Examiner, Art Unit 2822